  Case 2:20-cv-07395-KM-ESK Document 1 Filed 06/17/20 Page 1 of 5 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                             :
UNIVERSITY SPINE CENTER, on                  : Civil Action No. ____________________
assignment of, Katherine L.                  :
                                             :
                   Plaintiff,                :
                                             :
                      v.                     :               COMPLAINT
                                             :
AETNA, INC. and UNITED PARCEL                :
SERVICE OF AMERICA, INC.,                    :
                                             :
                 Defendants.                 :
                                             :
                                             :
                                             :
                                             :
       University Spine Center (“University Spine”) by way of Complaint against Aetna, Inc.

and United Parcel Service of America, Inc. (“Aetna, Inc. and UPS” or “Defendants”), asserts:

                            NATURE OF THE ACTION, PARTIES,
                               JURISDICTION, AND VENUE

          1.     This is an action arising under the laws of the United States, specifically the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001, et seq., for

Defendants’ wrongful denial/underpayment of Patient’s health insurance benefits.

          2.     At all material times, University Spine Center is a medical practice consisting of

spine surgeons and other related healthcare practitioners—in the County of Passaic, State of New

Jersey.

          3.     Upon information and belief, Defendants were present and engaged in significant

activities in the State of New Jersey to sustain this Court’s exercise of in personam jurisdiction.

          4.     This Court possesses original jurisdiction pursuant to 29 U.S.C. § 1132(e) and 28

U.S.C. § 1331.
  Case 2:20-cv-07395-KM-ESK Document 1 Filed 06/17/20 Page 2 of 5 PageID: 2



        5.      Venue is proper in the District Court for the District of New Jersey as, inter alia,

(a) the breach of the terms of the subject employee welfare benefit plan took place in New

Jersey, and (b) Defendants presently conducts and/or conducted business in New Jersey during

the time at issue in this matter.

        6.      All conditions precedent to the institution of this action, i.e., administrative

appeals, have occurred, been performed, been exhausted, been waived, would be futile, or should

otherwise be deemed exhausted pursuant to 29 C.F.R. § 2560.503-1.

                                    ANATOMY OF THE CLAIM

        7.      Upon information and belief, at all material times Patient had health insurance by

way of an ERISA governed employee welfare benefit plan (the “Plan”).

        8.      On October 14, 2013, December 30, 2013, January 19, 2016, and April 4, 2016

medical practioners at University Spine provided medically necessary and reasonable services to

Katherine (“Patient”). See Exhibit A.

        9.      Specifically, on January 19, 2016, Patient underwent revision to a posterior and

anterior spinal decompression and fusion performed in 2013. See Exhibit A.

        10.     Subsequently, HICFs were submitted to Defendants or its agent for an amount

totaling $169,530.00 for the treatment/services/supplies discussed above. See Exhibit B.

        11.     The charges for the services performed by University Spine and other medical

professional at University Spine charges were in line with other similar providers in their

geographic area.

        12.     Defendants, however, remitted less than $12,000.00, for the above-referenced

treatment. See EOBs attached as Exhibit C.




                                                 2
  Case 2:20-cv-07395-KM-ESK Document 1 Filed 06/17/20 Page 3 of 5 PageID: 3



       13.     According to the plan documents, out-of-network services are to be reimbursed at

Reasonable and Customary chargers. Specifically, the plan states:

                    Reasonable and Customary Charges:
                    All eligible medical expenses received out-
                    of-network or in the Traditional Program are
                    subject to reasonable and customary (R&C)
                    limits. A reasonable and customary charge is
                    the lower of either the provider's usual charge
                    or the prevailing fee for a medical service or
                    supply in your geographic area, as
                    determined by the network manager or
                    claims administrator. If you are charged more
                    than the R&C limit, you must pay any
                    amounts considered above the R&C limit.
                    These charges do not count toward your out-
                    of-pocket maximum. See Exhibit D.

       14.     Critically, according Plaintiff’s Counsel’s research, Defendants drastically

underpaid the medical providers at University Spine by either (a) not remitting any payment for

certain CPT codes, and (b) remitting payment drastically under the 80th percentile of Fair Health

for other CPT Codes.

       15.     In fact, according the Plaintiff’s Counsel’s research Defendants underpaid their

reimbursement of all services by over $60,000.00

       16.     Accordingly, Patient brings this action for the recovery of the balance of benefits

due to Patient under the Plan for the treatment rendered to him by University Spine

                                             COUNT I

                             RECOVERY OF BENEFITS UNDER
                                  29 U.S.C. § 1132(a)(1)(B)

        17.    Plaintiff repeats and restates the allegations in the preceding paragraphs of the

Complaint as if fully set forth at length herein.




                                                    3
  Case 2:20-cv-07395-KM-ESK Document 1 Filed 06/17/20 Page 4 of 5 PageID: 4



       18.       ERISA § 502(a)(1), codified at 29 U.S.C. § 1132(a)(1)(B), provides a cause of

action for a beneficiary or participant seeking benefits due payment under the terms of an ERISA

governed plan.

       19.       Defendants improperly denied benefits due to Patient under the terms of the Plan.

       20.       Critically, according to the Patient’s plan terms the Defendants drastically

underpaid the medical providers of University Spine by either (a) not remitting any payment for

certain CPT codes and (b) remitting payment drastically under the 80th percentile of Fair Health

for other CPT Codes.

       WHEREFORE, Plaintiff requests the entry of judgment against Defendants as follows:

                 a.     For damages including, but limited to, past-due contractual benefits as set

                        forth in the Plan;

                 b.     For attorneys’ fees and costs of suit; and

                 c.     For such other and further relief as the Court may deem just, equitable,

                        and/or proper.

                                 TRIAL COUNSEL DESIGNATION

       James Greenspan, Esq., is hereby designated as Trial Counsel in the above matter.

                                   R. 4:5-1(b)(2) CERTIFICATION

       Pursuant to R. 4:5-1(b)(2), I hereby certify that the matter in controversy is not the

subject of any other action pending in any court, is not the subject of a pending arbitration

proceeding and is not the subject of any other contemplated action or arbitration proceeding,

except as may be set forth below:

                                                 None.




                                                  4
  Case 2:20-cv-07395-KM-ESK Document 1 Filed 06/17/20 Page 5 of 5 PageID: 5



         I further certify that I know of no non-parties who should be joined in the action pursuant

to R. 4:28, or who may be subject to joinder pursuant to R. 4:29-1(b) because of potential

liability to any party on the basis of the same transactional facts, except as may be set forth

below:

                                                 None.




   Dated:       Paramus, New Jersey
                June 17, 2020
                                              Respectfully submitted,
                                              CALLAGY LAW, P.C.




                                       By:    ______________________
                                              James Greenspan, Esq.
                                              Mack Cali Centre II
                                              650 From Road – Suite 565
                                              Paramus, New Jersey 07652
                                              Phone: (201) 261-1700
                                              Fax: (201) 549-6236
                                              E-mail: jgreenspan@callagylaw.com




                                                  5
